Citation Nr: 1122647	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  09-44 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral knee arthritis.

2.  Entitlement to service connection for bilateral ankle arthritis.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991, January 2003 to October 2003, and January 2006 to January 2007, with additional unverified periods of service in the Army Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran has had a continuity of bilateral knee symptoms since receiving a diagnosis of arthritis of the bilateral knees while on active duty.

2.  The Veteran has had a continuity of bilateral ankle symptoms since receiving a diagnosis of arthritis of the bilateral ankles while on active duty.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral ankle arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claims for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

Service treatment records show that in March 1989, the Veteran complained of bilateral knee pain.  In August 1989, the Veteran experienced a right ankle sprain.  In September 1990, he experienced a contusion of his right patella.  A June 1991 note reflects that the Veteran declined a separation examination from his first period of active duty.

During his second period of active duty, the Veteran noted on a February 2003 Report of Medical History (RMH) that he experienced knee trouble.  A service examiner indicated that his lower extremities were normal.

During the Veteran's third period of active duty, he complained of bilateral knee and ankle pains in March and May 2006.  He was put on profile for bilateral knee and ankle pain.  

In April 2006, a doctor performed a service orthopedic examination.  X-rays revealed mild osteoarthritis of the medial compartment of the bilateral knees with patellofemoral dysfunction, and mild degenerative changes and minimal osteophyte formation of both ankles.  The doctor prescribed physical therapy for the bilateral knees and bilateral ankles.  Another service treatment note from June 2006 reflects a diagnosis of arthritis in the knees and ankles.

On VA examination in June 2007, the examiner indicated that the claims file was not available.  The Veteran reported experiencing daily pain in his knees and ankles.  He had restricted his exercise due to pain, and he reported being on a permanent profile due to his knees and ankles.  The X-ray report reflected normal knees and a well corticated ossification inferior to the right medial malleolus.  The examiner gave diagnoses of bilateral arthritis of the knees and ankles by Veteran report only.

Analysis

The medical evidence of record appears to be in conflict.  As reviewed above, the service treatment records show that the Veteran was given a diagnosis of arthritis of the bilateral knees and ankles on multiple occasions (see, e.g., the April 2006 service orthopedic examination report and June 2006 service treatment record).  However, the June 2007 VA examiner indicated that a diagnosis of bilateral knee and ankle arthritis could be made by the Veteran's report only.

The Board observes that the June 2007 VA examiner did not have access to the claims file or service treatment records.  Thus, the VA examiner was unable to consider the service treatment records that documented the Veteran's arthritis.  Additionally, the June 2007 VA examination was a general examination, conducted by a nurse, in which multiple body systems and various complaints were evaluated.  By contrast, the April 2006 service orthopedic examination was focused solely on the Veteran's knees and ankles.  This examination was performed by a doctor.  As the April 2006 examination was performed by a doctor and was specific to the Veteran's knee and ankle complaints, the Board finds it to outweigh the opinion of the June 2007 VA examiner.

Additionally, the Board observes that lay statements are of record which provide a continuity of symptomatology from the Veteran's last period of active duty through the present.  The Veteran has stated in various submissions to the VA that he has experienced bilateral knee and ankle pain.  The Veteran is competent to describe the bilateral knee and ankle symptoms that he experiences because such symptoms come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Additionally, there is no evidence of record which impugns the Veteran's credibility.  Thus, the Board finds the lay statements credible regarding a continuity of symptomatology.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In this case, the Board finds that the lay testimony provides sufficient support for the present claims.

In light of the service treatment records which provide a diagnosis of arthritis of the bilateral knees and ankles, and the lay statements which credibly provide a continuity of the Veteran's bilateral knee and ankle symptoms since his last period of active duty, the Board finds that the benefit-of-the-doubt rule applies, and service connection for bilateral knee and ankle arthritis is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral knee arthritis is granted.

Service connection for bilateral ankle arthritis is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


